NO. 07-06-0332-CV

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL D

JUNE 8, 2007
 ______________________________

DR. NYLA PTOMEY, APPELLANT

V.

TEXAS TECH UNIVERSITY, APPELLEE
_________________________________

FROM THE 99TH DISTRICT COURT OF LUBBOCK COUNTY;

NO. 2003-523,777; HONORABLE WILLIAM C. SOWDER, JUDGE
_______________________________


Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.
MEMORANDUM OPINION

	Appellant Nyla Ptomey perfected appeal from a summary judgment in favor of
Texas Tech University on her claims of employment discrimination and retaliation.  The
clerk's record was filed October 17, 2006.  This Court granted motions to extend the time
for filing appellant's brief on November 28, 2006 and January 10, 2007.  Appellant's third
motion for extension of time became moot on the filing of a twelve-volume supplemental
clerk's record on April 2, 2007.  We granted appellant's fourth motion for extension of time
on May 7, 2007 and her original brief was received May 11, 2007.  By letter dated May 16,
2007, we notified appellant her brief did not substantially comply with Rules of Appellate
Procedure 9 and 38.  Notably, no copy of the brief was signed, or contained a prayer for
relief or certificate of service.  See Tex. R. App. P. 9.1(a), 9.5(e), 38.1(i).  Appellant was
directed to file a corrected brief on or before Tuesday, May 29, 2007, and advised the
failure to do so would result in dismissal of the appeal.  No brief or other response has
been received. 
 Accordingly, we dismiss the appeal for want of prosecution and failure to comply
with a directive of this Court.  See Tex. R. App. P. 42.3(b) & (c).

						Per Curiam




 Relator has not paid the
fee as directed or filed an affidavit of indigence.  
          Accordingly, we dismiss the appeal.  See Tex. R. App. P. 5, 42.3(c). 
                                                                Mackey K. Hancock
                                                                        Justice